Citation Nr: 0609543	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
May 23, 2003 for service-connected panic disorder with 
agoraphobia, and a rating in excess of 70 percent as of May 
23, 2003.  

2.  Entitlement to an increased rating for service-connected 
lichen simplex chronicus, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative discospondylosis with 
sacroiliac arthritis prior to May 29, 2003, and a rating in 
excess of 40 percent as of May 29, 2003.  

4.  Entitlement to a compensable rating for service-connected 
hearing loss.  



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had 24 years of active duty, to include the 
period from July 1986 to April 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The Board notes that in a separate decision, it has remanded 
the veteran's claim of entitlement to waiver of recovery of 
an overpayment of VA educational assistance benefits, in the 
amount of $21,375.77.  


FINDINGS OF FACT

1.  Prior to May 29, 2003, the veteran's panic disorder with 
agoraphobia did not result in occupational and social 
impairment with deficiencies in most areas.

2.  As of May 29, 2003, the veteran's panic disorder with 
agoraphobia is manifested by occupational and social 
impairment with deficiencies in most areas; his psychiatric 
disorder has not resulted in total occupational and social 
impairment. 




3.  The veteran's lichen simplex chronicus is productive of 
scaling at the eyebrows, the nasolabial areas, external ear 
and post-auricular area, the inguinal and peri-anal areas, 
and the soles of both feet, but is not shown to affect more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas; or to require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  

4.  Prior to May 29, 2003, the veteran's service-connected 
degenerative discospondylosis with sacroiliac arthritis was 
shown to be productive of subjective complaints of pain, with 
no less than forward flexion to 90 degrees, extension 
backward to 30 degrees, lateral flexion to 45 degrees, 
bilaterally, and rotation to 25 degrees bilaterally; and not 
more than moderate limitation of motion; and not: listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion; nor 
intervertebral disc syndrome (IDS) productive of severe; 
recurring attacks with intermittent relief; nor IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
nor favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.   

5.  As of May 29, 2003, the veteran's service-connected 
degenerative discospondylosis with sacroiliac arthritis is 
shown to be productive of limitation of motion, but not 
ankylosis, pronounced IDS, or incapacitating episodes having 
a total duration of at least six weeks during any 12 month 
period.   

6.  The veteran has level I hearing in his left ear, and 
level I hearing in his right ear.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2003, the criteria for entitlement to a 
rating in excess of 50 percent for panic disorder with 
agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9412 (2005).

2.  As of May 29, 2003, the criteria for entitlement to a 
rating in excess of 70 percent for panic disorder with 
agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9412 (2005).

3.  The criteria for a rating in excess of 30 percent for 
lichen simplex chronicus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (as in effect prior to August 30, 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (as in effect 
August 30, 2002).

4.  Prior to May 29, 2003, the criteria for a rating in 
excess of 20 percent for service-connected degenerative 
discospondylosis with sacroiliac arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5285, 5286, 5292, 5293, 5295 (as in effect prior to September 
23, 2002, and thereafter); 38 C.F.R. § 4.71a, DC 5293 (as in 
effect September 23, 2002); 38 C.F.R. § 4.71a, DC 5235-5243 
(as in effect September 26, 2003).

5.  As of May 29, 2003, the criteria for a disability rating 
in excess of 40 percent for service-connected degenerative 
discospondylosis with sacroiliac arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5285, 5286, 5293 (as in effect prior to September 26, 2003); 
DC 5235-5243 (as in effect September 26, 2003).

6.  The criteria for a compensable evaluation for service-
connected hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that increased ratings are warranted for 
his panic disorder with agoraphobia, lichen simplex 
chronicus, degenerative discospondylosis with sacroiliac 
arthritis, and hearing loss.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

A.  Panic Disorder with Agoraphobia

The veteran asserts that an increased rating is warranted for 
his panic disorder with agoraphobia.

In August 2000, the RO granted service connection for panic 
disorder with agoraphobia.  The RO evaluated this disability 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9412.  See 38 U.S.C.A. § 7105(c) (West 2002).  On 
February 13, 2001, the veteran filed a claim for an increased 
rating.  In November 2001, the RO denied the claim.  The 
veteran appealed, and in July 2003, the RO granted the claim 
to the extent that it increased his rating to 70 percent, 
with an effective date of June 10, 2003.   However, since 
this increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In January 2005, the RO assigned an effective date for the 70 
percent rating of May 29, 2003.  Accordingly, the issue may 
be stated as whether a rating in excess of 50 percent is 
warranted prior to May 29, 2003, and whether a rating in 
excess of 70 percent for PTSD is warranted as of May 29, 
2003.  The Board further notes that in July 2003, the RO 



granted a total disability compensation rating based on 
individual unemployability (TDIU), effective May 29, 2003.

Under DC 9412, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

Under DC 9412, a 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Under DC 9412, a 100 percent rating is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  GAF 
scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

With regard to the history of the disability in issue, the 
veteran's service medical records show that in June 1997, he 
was diagnosed with an anxiety disorder NOS (not otherwise 
specified).  He subsequently received treatment for 
psychiatric symptoms, with diagnoses that included phase of 
life problem, and rule out anxiety disorder NOS, and panic 
disorder with agoraphobia.  An August 199 VA examination 
report noted complaints of daily panic attacks, depression, 
and irregular sleep, a diagnosis of panic disorder with 
agoraphobia, and a GAF score of 60.   See 38 C.F.R. § 4.1.  



1.  Prior to May 29, 2003

The relevant medical evidence for consideration consists of 
two VA examination reports.

A VA examination report, dated in May 2001, shows that the 
veteran complained of panic attacks three times per week, and 
that he had been unproductive lately.  He reported taking 
Paxil and Xanax.  On examination, there was no impairment in 
thought processes, and no delusions, hallucinations, 
inappropriate behavior, suicidal or homicidal thoughts, or 
obsessive or ritualistic behavior.  He was oriented to three 
spheres, and was capable of self-care.  Short and long term 
memory were good.  Speech was logical and rational.  Mood was 
euthymic and affect was appropriate.  Impulse control was 
poor during panic attacks.  There was occasional insomnia.  
The examiner noted that the veteran's panic disorder had a 
moderate contribution to his current employability.  The Axis 
I diagnosis was panic disorder.  The Axis V diagnosis was a 
GAF score of 60.  

A VA examination report, dated in June 2002, shows that the 
veteran complained of two panic attacks per week, and poor 
sleep.  He stated that he was receiving treatment every six 
months.  He reported taking Citalopram and Xanax.  The Axis I 
diagnosis was panic disorder.  The Axis V diagnosis was a GAF 
score of 60.  

A claim for TDIU (VA Form 21-8940), received in June 2003, 
shows that the veteran claimed that he last worked full time, 
and was disabled, as of April 1999.  He indicated that in 
June 1999, he began classes and that he received a bachelor 
of science in business administration in October 2000.  He 
further indicated that in October 2000 he began classes and 
that he received a bachelor of science degree in elementary 
education in October 2002.    

The Board finds that a rating in excess of 50 percent is not 
warranted for the veteran's panic disorder with agoraphobia.  
The veteran's symptoms are not sufficiently severe to have 
resulted in occupational and social impairment with 
deficiencies in most areas, and the Board has determined that 
the preponderance of the evidence shows that the veteran's 
panic disorder with agoraphobia more closely resembles the 
criteria for a 50 percent rating.  In this regard, the 
veteran has stated that he is receiving treatment for 
psychiatric symptoms on a biannual basis.  The May 2001 
report shows that there was no impairment in thought 
processes, and no delusions, hallucinations, inappropriate 
behavior, suicidal or homicidal thoughts, or obsessive or 
ritualistic behavior.  He was oriented to three spheres, and 
was capable of self-care.  Short and long term memory were 
good.  Speech was logical and rational.  The June 2002 
examination report contains very little in the way of 
findings, but notes that the veteran's symptoms had decreased 
since his May 2001 examination.  Specifically, the veteran 
reported that his panic attacks had decreased from three per 
week to two per week.  Both examination reports contain a GAF 
score of 60, which is representative of moderate symptoms.  
See DSM-IV.  In summary, there is insufficient evidence of 
such symptoms, manifest to the specified degree, as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that a 70 percent 
rating is warranted.  Accordingly, when the veteran's GAF 
scores are considered together with the other findings in the 
medical evidence, the Board finds that prior to May 29, 2003, 
the criteria for a rating in excess of 50 percent under DC 
9412 have not been met.  See 38 C.F.R. § 4.130.


2.  As of May 29, 2003

The Board initially notes that in July 2003, the RO increased 
the veteran's rating to 70 percent, with an effective date of 
June 10, 2003.  The RO indicated that it based its decision 
on the findings in the veteran's most recent VA mental 
disorders examination report, and that the examination was 
held on June 10, 2003.  In January 2005, the RO determined 
that its July 2003 decision was clearly and unmistakably 
erroneous in assigning an effective date of June 10, 2003 for 
the veteran's 70 percent rating.  The RO stated that the 
correct effective date was May 29, 2003, as this was the date 
upon which he was examined.  However, a review of the claims 
files shows that the VA mental disorders examination report 
in issue, in fact, states that the veteran was examined on 
June 2, 2003.  It appears that the RO obtained the date of 
May 29, 2003 from a VA audio examination report that is on 
top of the mental disorders examination report in the claims 
files.  In any event, this error has not affected the claim, 
and the Board has analyzed the veteran's claim using the May 
29, 2003 date.   

The relevant medical evidence for consideration consists of 
two VA examination reports.  A VA mental disorders 
examination report, dated in June 2003, shows that the 
veteran complained of panic attacks twice a week "with much 
intensity."  He asserted that had not been able to be alone, 
or drive alone, since 1997 because he lost control during his 
attacks, which came on without warning.  He complained that 
he had become forgetful and that he was unable to carry on 
complicated tasks, and that, "My life has changed 
completely."  He also complained of sleep difficulties.  He 
indicated that his medication regime had recently been 
changed to include use of Imipramine and alprazolam.  On 
examination, mood was anxious, with appropriate affect.  
There were no psychotic features.  He was relevant and 
logical.  He was able to do self-care.  He was oriented to 
person, place, and time.  He could relate remote and recent 
memory.  Speech was relevant, logical and clear.  There was 
no impaired impulse control affecting motivation or mood.   
The Axis I diagnosis was panic disorder with agoraphobia.  
The Axis V diagnosis was a GAF score of "40-50," and noted 
"avoids places/people" and "can't keep a job (unable to 
finish a job when attacks occur)."  

VA progress notes, dated in June 2004, show treatment for 
physical symptoms, and note a complaint of frequent panic 
attacks precipitated by problems at home.  

A VA mental disorders examination report, dated in August 
2004, shows that the veteran stated that he received 
treatment for his symptoms twice a year, with weekly 
psychotherapy sessions.  He reported taking Citalopram and 
Xanax.   He complained of daily panic attacks "most 
especially when I forget to take my medication."  He also 
reported sleep difficulties.  He stated that he was unable to 
get any civilian job.  On examination, there was no 
impairment of his thought process, and his communication 
skills remained intact.  There were no delusions or 
hallucinations elicited.  No inappropriate behavior was 
observed.  He denied suicidal or homicidal ideations.  He was 
oriented to three spheres.  Short and long term memory was 
intact.  There was no obsessive or ritualistic behavior.  No 
speech pathology was noted.  Mood was euthymic and affect 
appropriate.  He had poor impulse control when anxious or 
depressed.  "Initial insomnia" and agoraphobia were noted.  
The Axis I diagnosis was panic disorder with agoraphobia.  
The Axis V diagnosis was a GAF score of 50, with a notation 
of "serious symptoms (daily panic attacks, poor impulse 
control, insomnia, unable to venture outside his house 
without any companion)."  

The Board finds that there is insufficient evidence of the 
symptoms required for a 100 percent rating, and that the 
preponderance of the evidence shows that the criteria for a 
100 percent rating have not been met.  Although there is some 
evidence of the criteria required for a 100 percent rating, 
and although GAF scores were as low as the "40-50" range, 
the Board finds that the evidence shows that overall, the 
veteran has no more than occupational and social impairment 
with deficiencies in most areas due to his disorder.  With 
regard to employment, it appears that the veteran has not 
worked since April 1999, and TDIU is in effect as of May 
2003.  However, the criteria for a 100 percent rating are 
distinct from TDIU, and the Board finds that overall, the 
findings in such areas as hygiene, orientation, behavior, 
mood, memory and concentration, speech and insight do not 
reflect that the veteran has deficiencies to the required 
degree.  In this regard, despite the veteran's assertion that 
he is receiving weekly therapy, he did not identify such 
treatment in response to the RO's August 2004 VCAA 
notification letter (there is no evidence of any response), 
there is no such evidence of record, and it appears that he 
receives bi-annual treatment only.  In addition, there is no 
evidence of such symptoms as impaired speech, memory, 
orientation, or thought process, or delusions, 
hallucinations, inappropriate behavior, or suicidal or 
homicidal ideation.  In summary, there is insufficient 
evidence of such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, an intermittent inability to perform the 
activities of daily living, disorientation, or memory loss, 
which would warrant a 100 percent rating.  Therefore, the 
Board finds that the impairment resulting from the veteran's 
panic disorder with agoraphobia warrants no higher than a 70 
percent rating.  


B.  Lichen Simplex Chronicus

The veteran's service medical records show treatment for 
complaints of itching and rashes on a number of occasions 
between 1986 and 1988.  As for the post-service medical 
evidence, a VA examination report, dated in August 1999, 
notes lichenified scaly macule with excoriations at the left 
external ear and elbows, and contains a diagnosis of lichen 
simplex chronicus.  See 38 C.F.R. § 4.1.

In August 2000, the RO granted service connection for lichen 
simplex chronicus, evaluated as 10 percent disabling, with an 
effective date of May 1, 1999 for service connection, and the 
10 percent rating.  On February 13, 2001, the veteran filed a 
claim for an increased rating.  In November 2001, the RO 
granted the claim to the extent that it increased his rating 
to 30 percent, with an effective date for the 30 percent 
rating commensurate with the date of receipt of the claim, 
i.e., February 13, 2001.  See 38 C.F.R. § 3.400(o)(2).  The 
veteran appealed the issue of entitlement to an increased 
rating.  The Board notes that the effective date for the 30 
percent rating is erroneously listed as February 13, 1999, or 
December 13, 1999, in the back of the RO's November 2001 
decision, and in all subsequent decisions.  

The RO has evaluated the veteran's lichen simplex chronicus 
under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806 (as in 
effect prior to August 30, 2002), a 30 percent evaluation was 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.

Under DC 7806 (as in effect prior to August 30, 2002), a 50 
percent rating is warranted for:  Eczema: With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The criteria for rating disabilities of the skin were changed 
by an amendment to the rating schedule that became effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Under DC 7806 (as in effect August 30, 2002), a 60 percent 
evaluation is warranted for dermatitis or eczema where more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.

The relevant medical evidence includes VA progress notes and 
examination reports, dated between 2001 and 2004.  

A VA examination report, dated in May 2001, shows that the 
veteran complained of itching about the elbows and peri-anal 
area, and between his fourth and fifth right toes.  He 
indicated that he was using topical creams, bath powders, and 
lotions.  He also complained of pruritus.  On examination, 
there were erythematous patches on the right eyebrow, 
external ears, post-auricular areas, and nasolabial areas 
with fine scaling.  Lichenified plaques at both elbows, 
erythematous weeping patches at the peri-anal area, 
hyperpigmented patches on the face, and desquamation at the 
interdigital area between the fourth and fifth right toes.  
There was scaling at the external ear and post-auricular 
area, and the peri-anal area was moist and abraded.  The 
diagnoses noted seborrheic dermatitis at the eyebrows, ears, 
post-auricular area and peri-anal area, lichen simplex 
chronicus at the elbows, melasma at the face, and tinea 
pedis.  A color photograph from the examination is associated 
with the claims files.

A VA examination report, dated in June 2002, shows that the 
veteran complained of hives with exposure to water or 
bathing, and daily lesions that subsided spontaneously.  He 
also complained of the following: itchiness and scaling and 
wetness at the back of the ears and at the eyebrows, 
occasional itching of elbow lesions, itching and scaling of 
the soles of both feet, discoloration of his cheeks, and 
itching of his groin and peri-anal area that often resulted 
in bleeding due to persistent scratching.  On examination, 
there were scaly erythematous patches at the backs of the 
ears and eyebrows, hyperpigmented patches with irregular 
borders on the sides of the face, hyperpigmented plaques with 
some lichenification at the bilateral elbows, hyperpigmented 
patches on both arms, hyperpigmented patches at the inguinal 
and peri-anal areas with some scaling, and scaling and 
thickening of the soles of both feet.  The report notes 
insomnia and periods of persistent scratching to the point of 
wounding and bleeding.  The diagnoses were seborrheic 
dermatitis at the post-auricular areas and the eyebrows, 
melasma at the face, lichen simplex chronicus at the elbows, 
aquagenic urticaria (by history) with post-inflammatory 
hyperpigmentation, and dermatophytosis, inguinal and peri-
anal areas and feet.  A color photograph from the examination 
is associated with the claims files.

A VA examination report, dated in June 2003, shows that the 
veteran complained of hyperpigmented macules on the sides of 
the cheeks, and persistent pruritic scaly plaques on right 
eyebrow and retroauricular areas.  He reported using 
Fluocinonide, Clobetasol, Iterax, and Bactroban.  The 
examiner indicated that there were no side effects of 
treatment, and the report notes urticaria with associated use 
of Iterax.  On examination, there were hyperpigmented well-
defined patches on both sides of the face (sideburn areas), 
about 15 to 20 percent of the whole face.  There were 
excoriated plaques on the right eyebrow and at the 
retroauricular area, of about one percent of the whole face.  
There were hyperpigmented macule patches on the trunk, back, 
arms, and legs, of about 25 percent of the whole body.  There 
was no scarring or disfigurement.  The diagnoses were 
melasma, seborrheic dermatitis, chronic urticaria, and post-
inflammatory hyperpigmentation.  

A VA progress note, dated in June 2004, shows treatment for 
skin symptoms, with assessments of seborrheic dermatitis, 
melasma (face), neurodermatitis of the elbows and finger, 
tinea cruris, and xerosis.  

A VA examination report, dated in August 2004, shows that the 
veteran complained of hives with exposure to water, itching 
and skin lesions at the elbows, scalp, back of the ears, 
eyebrows, skin lesions of the feet and groin/anal areas, dark 
areas the cheeks, and itchiness and thickening of skin 
lesions around his wedding ring, as well as little bumps on 
the sides of his fingers.  He complained of aquagenic 
urticaria after each bath daily that subsided after a few 
hours.  The report notes the use of six topical creams, five 
of which were used once or twice a day.  The examiner 
indicated that there were no side effects of treatment, and 
no systemic symptoms.  On examination, there was an 
erythematous patch at the eyebrow area, hyperpigmented 
patches on the sides of the face and cheeks, hyperpigmented 
patches on the chest and upper arms, vesicles a the sides of 
the fingers, lichenified plaques at the elbows and ring 
finger area, hyperpigmented patches at the inguinal areas 
bilaterally, and the peri-anal area.  The examiner indicated 
that 15 percent of exposed areas were affected, and that 25 
percent of the whole body was affected.  There was no 
scarring or disfigurement.  The diagnoses were seborrheic 
dermatitis, melasma, neurodermatitis, dyshydrosis of the 
hands, aquagenic urticaria, tinea cruris/tinea pedis 
(dermatophytosis), and post-inflammatory hyperpigmentation.  
Several color photographs from the examination are associated 
with the claims files.

The Board finds that a rating in excess of 30 percent is not 
warranted under DC 7806.  The most recent examination report 
indicates that skin symptoms exist at the eyebrow area, the 
face and cheeks, the chest and upper arms, the fingers, the 
elbows, the inguinal areas bilaterally, and the peri-anal 
area.  The evidence includes notations of insomnia, and 
periods of persistent scratching to the point of wounding and 
bleeding.  The evidence further indicates that there have 
been no side effects of treatment, and no systemic symptoms.  
At various times, scaling has been noted at the eyebrows, the 
nasolabial areas, external ear and post-auricular area, the 
inguinal and peri-anal areas, and at the soles of both feet.  
There is no evidence of ulceration, crusting, systemic or 
nervous manifestations, or that his symptoms are 
exceptionally repugnant.  The only evidence with findings as 
to the percentage of the body affected are the June 2003 and 
August 2004 VA examination reports.  The June 2003 report 
notes that the veteran's skin symptoms affected "about 15 to 
20 percent of the whole face," and "about 25 percent of the 
whole body."  The August 2004 report indicates that 15 
percent of exposed areas were affected, and 25 percent of the 
whole body was affected.  In summary, the evidence is 
insufficient to show that the veteran's skin disorder is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  Nor is the evidence sufficient to 
show that it has affected more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected or 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 12-
month period.  Accordingly, the Board finds that the criteria 
for a rating in excess of 30 percent have not been met.  DC 
7806 (as in effect prior to August 30, 2002, and thereafter).  

As the evidence does not show that the veteran's skin 
disorder is productive of: disfiguring scars of the head, 
face, or neck, that have resulted in 1) visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, or 2) a 
complete or exceptionally repugnant deformity of one side of 
the face or a marked or repugnant bilateral disfigurement, a 
rating in excess of 30 percent is not warranted under 
38 C.F.R. § 4.118, DC 7800 (as in effect prior to, and after, 
August 30, 2002).  Furthermore, as the evidence does not show 
that the veteran's skin disorder is productive of: 1) third 
degree burn scars exceeding one square foot, or 2) scars 
other than head, face, or neck, that are deep or that cause 
limited motion, and which cover an area or areas exceeding 
929 sq. cm., a rating in excess of 30 percent is not 
warranted under 38 C.F.R. § 4.118, DC 7801 (as in effect 
prior to, and after, August 30, 2002).  Schafrath.


C.  Degenerative Discospondylosis with Sacroiliac Arthritis

The veteran's service medical records do not appear to show 
treatment for back symptoms.  A VA examination report, dated 
in August 1999, contains a diagnosis of degenerative 
discospondylosis with minimal sacroiliac arthritis.  

In August 2000, the RO granted service connection for 
degenerative discospondylosis with sacroiliac arthritis.  See 
38 C.F.R. §§ 3.307, 3.309.  The RO evaluated this disability 
as 20 percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  On 
February 13, 2001, the veteran filed a claim for an increased 
rating.  In November 2001, the RO denied the claim.  The 
veteran appealed, and in January 2005, the RO granted the 
claim to the extent that it increased his rating to 40 
percent, with an effective date of May 29, 2003.   Since this 
increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Given the foregoing, the issue may be stated as whether a 
rating in excess of 20 percent is warranted prior to May 29, 
2003, and whether a rating in excess of 40 percent is 
warranted as of May 29, 2003.  




1.  Prior to May 29, 2003

The RO has evaluated the veteran's discospondylosis with 
sacroiliac arthritis as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5293.  Under DC 5293 (as in effect prior to 
September 23, 2002), a 20 percent rating is warranted for: 
Intervertebral disc syndrome, Moderate; recurring attacks.  

Under Diagnostic Code 5293 (as in effect prior to September 
23, 2002), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.

The medical evidence includes a VA spine examination report, 
dated in May 2001, which shows that the veteran complained of 
low back pain with morning stiffness, and that he could not 
lie flat for prolonged periods.  He complained of constant 
backache that prevented him from stooping, prolonged sitting, 
or lifting a weight over 35 pounds.  He denied having severe 
flare-ups.  The report indicates that the veteran did not 
need crutches, a brace or a cane, and that there was no 
history of surgery or injury.  On examination, the low back 
had flexion to 90 degrees (to 80 degrees with flare-ups), 
extension backward to 30 degrees (to 20 degrees with flare-
ups), lateral flexion to 40 degrees, bilaterally (to 30 
degrees bilaterally with flare-ups), and rotation to 55 
degrees (to 40 degrees with flare-ups).  There was no painful 
motion.  There was muscle spasm of the paravertebral muscles.  
Posture was upright and the musculature of the back had good 
tone.  The report indicates that there were no neurological 
abnormalities.  The diagnoses were degenerative 
discospondylosis of the lumbar spine, and minimal sacroiliac 
arthritis.  

A VA joints examination report, dated in May 2001, notes that 
the veteran has a normal gait, and no functional limitation 
on standing or walking.  

A VA spine examination report, dated in July 2002, shows that 
the veteran complained of back stiffness, chronic back pain, 
and being unable to lie down flat in bed for prolonged 
periods.  He complained of the following: flare-ups once or 
twice a week that were mild to moderate in severity and that 
lasted for 30 minutes; during flare-ups he could not do his 
gardening work; his pain was usually precipitated by 
stooping, bending, or prolonged sitting; he could not lift 
more than 25 pounds.  He stated that he could not participate 
in sports, but that he could walk leisurely to two 
kilometers.  On examination, the low back had flexion to 90 
degrees (80 degrees with flare-ups), extension backward to 30 
degrees (20 degrees with flare-ups), lateral flexion to 45 
degrees, bilaterally (to 35 degrees bilaterally with flare-
ups), and rotation to 25 degrees (to 30 degrees with flare-
ups).  Pain was noted on lateral flexion at 45 degrees and on 
rotation at 25 degrees.  The report indicates that there were 
no postural or fixed deformities.  There was spasm and the 
back muscles were almost rigid.  The diagnoses were 
degenerative disc disease of the lumbosacral spine, and 
bilateral sacroiliac arthritis.  An associated X-ray report 
contains an impression of degenerative disc disease of the 
lumbosacral spine, and bilateral sacroiliac arthritis. 

The Board finds that the evidence does not show that the 
veteran has severe intervertebral disc syndrome (IDS), with 
recurring attacks with intermittent relief.  In this regard, 
the findings in evidence are not representative of severe IDS 
with recurring attacks.  The May 2001 spine report states 
that there was muscle spasm of the paravertebral muscles, but 
that there was no painful motion, the musculature of the back 
had good tone, and that there were no neurological 
abnormalities.  The May 2001 joints examination report notes 
that the veteran has a normal gait, and no functional 
limitation on standing or walking.  The July 2002 spine 
examination report shows that there was back spasm and pain 
on motion.  The veteran stated that he could walk leisurely 
to two kilometers.  There is no indication of treatment for 
IDS or low back symptoms, and there are no findings of 
neurological abnormalities, incoordination, and impaired 
strength.  Therefore, the Board finds that the evidence is 
insufficient to show severe IDS with recurring attacks with 
intermittent relief, and that the criteria for a 40 percent 
rating under DC 5293 (as in effect prior to September 23, 
2002) have not been met.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath. 




Under DC 5292 (as in effect prior to September 26, 2003), a 
40 percent rating is warranted for severe limitation of 
motion.

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted when 
there is severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5292 or 5295.  The only recorded ranges of 
motion for the low back during the period in question are 
contained in the May 2001 and July 2002 VA examination 
reports, which both show that the veteran's back had forward 
flexion to 90 degrees, extension to 30 degrees, at least 25 
degrees of rotation, and lateral flexion of at least 25 
degrees.  These reports show that there were back spasms, but 
there are no findings of such symptoms as impaired sensation, 
motor strength, or neurological functions.  In summary, 
although there is evidence of arthritis, the evidence is 
insufficient to show a severe limitation of motion, severe 
recurring IDS attacks with intermittent relief, or listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DCs 5292 
or 5295 as in effect prior to September 26, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
(2002) a rating in excess of 20 percent is warranted for 
ankylosis of the spine.  However, these Diagnostic Codes are 
not applicable to this case.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, an evaluation in excess of 20 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In 
this regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  With regard to DCs 5292 and 
5293, while the evidence shows that there was increased pain 
on motion, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 20 percent.  
In particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss 
-- to include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.  DeLuca.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.

The Board has determined that the criteria for a rating in 
excess of 20 percent have not been met within the applicable 
time period.  The Board first notes that there is no medical 
evidence dated between the July 2002 VA examination report 
and May 29, 2003.  In addition, as previously noted, the 
evidence dated prior to September 23, 2002 shows that the 
veteran stated that he could walk leisurely to two 
kilometers, that there is no indication of treatment for IDS 
or low back symptoms, and that there are no findings of 
neurological abnormalities, incoordination, and impaired 
strength.  In summary, the evidence is insufficient to show 
that the criteria for a rating in excess of 20 percent have 
been met under DC 5293 (as in effect September 23, 2002).  

Accordingly, the Board finds that prior to May 29, 2003, a 
rating in excess of 20 percent is not warranted under 38 
C.F.R. § 4.71a, DC's 5286, 5289, 5292, 5293, or 5295.  


2.  As of May 29, 2003

A VA examination report, dated in May 2003, indicates that 
the examination was performed on May 29, 2003.  The report 
shows that the veteran complained of worsening low back pain, 
morning stiffness, and an inability to kneel, pick up heavy 
loads, sleep on his left side, or sit or stand for long 
periods of time.  He stated that he could still walk two 
kilometers leisurely.  He complained that he had to take 
Motrin two to three times per day.  The report indicates that 
he could walk unaided, and that he could still do his 
activities of daily living with no interference, although he 
had limited recreational activities.  The report indicates 
that he could still drive, but not long distances.  On 
examination, the following were shown: spine was aligned, 
posture was erect, and gait and curvature of the spine were 
normal.  The low back had active flexion to 60 degrees (to 50 
degrees with repetition/flare-ups), active extension backward 
to 20 degrees (to 20 degrees with repetition/flare-ups), 
active right lateral flexion to 20 degrees (to 20 degrees 
with repetition/flare-ups), active left lateral flexion to 20 
degrees (to 20 degrees with repetition/flare-ups), and 
rotation to 20 degrees bilaterally (to 20 degrees bilaterally 
with repetition/flare-ups).  The report appears to note pain 
throughout all of the active ranges of motion.  There was 
muscle spasm.  There was no sensory deficit.  Motor strength 
was 5/5.  Deep tendon reflexes were "+++" on the left, and 
"++" on the right.  There was no neurological deficit.  An 
associated X-ray report notes that vertebral height and 
intervertebral disc spaces are maintained, and small 
anterolateral marginal osteophytes, and contains an 
impression of mild degenerative changes of the bones.  

A VA examination report, dated in August 2004, indicates that 
the veteran complained of a moderate, continuous sharp 
stabbing pain, and numbness over the lumbosacral area and 
both lower extremities.  He further complained of daily, 
moderately intense flare-ups that lasted for hours.  He 
asserted that he used Motrin four times a day.  He complained 
that his symptoms were precipitated by weight bearing, 
bending, prolonged sitting, and immobility.  He stated that 
he was able to walk for 50 to 70 meters.  The report 
indicates that he stated that he drove a car for short 
distances, that he did not do recreational activities, and 
that he was able to do ADL's (activities of daily living) 
with occasional assistance during flare-up.  On examination, 
the low back had active flexion to 50 degrees (to 50 degrees 
with repetition), active extension backward to 10 degrees (to 
15 degrees with repetition), active lateral flexion to 15 
degrees bilaterally (to 20 degrees bilaterally with 
repetition), and rotation to 20 degrees bilaterally (to 20 
degrees bilaterally with repetition).  There was pain on 
motion, and muscle spasm.  Muscle strength was "good," and 
deep tendon reflexes were intact.  There was no loss of 
function, and no incapacitating episodes in the past year.  
The diagnosis was degenerative lumbar spine.  An associated 
X-ray report notes that vertebral height and intervertebral 
disc spaces are maintained, and that there were small 
anterolateral spurs.  The impression was mild degenerative 
changes of the lumbar spine.  

A VA bones examination report, dated in August 2004, contains 
many findings that overlap with the spine examination report.  
The report notes moderate interference in the performance of 
daily activities.  

A report from the Philippine Heart Center, dated in August 
2004, shows treatment for heart symptoms, and notes a history 
of L4-5 spondylosis, and final diagnoses that included lumbo-
sacral spondylosis.  An associated magnetic resonance imaging 
(MRI) report notes normal spinal alignment, small anterior 
vertebral osteophytes at 



L2-3, L3-4, and L4-5, and contains an impression of disc 
desiccation at L3-4 and L4-5, with no pathologic disc bulging 
or herniation at any level, and left L4-5 foraminal annular 
tear.  

A VA progress note, dated in August 2004, notes muscular 
tenderness, spasm, and limitation of motion of the lumbar 
spine.  The assessments included degenerative disc disease of 
the lumbosacral spine, and osteoarthritis.  

An electromyogram (EMG) from the University of Santo Tomas 
Hospital, dated in September 2004, contains an impression 
noting normal results, and no evidence of any radiculopathy 
or neuropathy.  

Under Diagnostic Code 5293 (as in effect prior to September 
23, 2002), a 60 percent disability rating is warranted for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

In this case, although there is some evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293, the Board finds that 
overall, the evidence does not show that the veteran's 
disability meets the criteria for a 60 percent rating.  The 
veteran was noted to have back spasm and to complain of pain.  
However, he is not shown to have intervertebral disc 
pathology, or neurological impairment, that is sufficiently 
severe to warrant a 60 percent rating.  See e.g., August 2004 
Philippine Heart Center MRI report (noting normal spinal 
alignment with no pathologic disc bulging or herniation at 
any level); September 2004 University of Santo Tomas Hospital 
EMG report (noting normal results, and no evidence of any 
radiculopathy or neuropathy).  With regard to his ability to 
function, the May 2003 VA examination report shows that he 
could walk unaided, and that he could still do his activities 
of daily living with no interference, although he had limited 
recreational activities.  The report indicates that he could 
still drive, but not long distances.  The August 2004 VA 
spine examination report shows that his muscle strength was 
"good," there was no loss of function, and that there were 
no incapacitating episodes in the past year.  The August 2004 
VA bones examination report notes moderate interference in 
the performance of daily activities.  In summary, the 
neurological findings and other evidence do not show 
pronounced IDS.  Based on the foregoing, the Board finds that 
the evidence does not show pronounced IDS sufficient to 
warrant a 60 percent rating under DC 5293 (as in effect prior 
to September 23, 2002).  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, while the evidence shows a limitation of motion in 
the lumbar spine, as well as muscle spasm, the evidence does 
not otherwise show functional loss due to pain to warrant a 
rating in excess of 40 percent.  In particular, the Board 
notes the lack of evidence of such findings as neurological 
impairment, loss of strength and muscle atrophy. The Board 
therefore concludes that the evidence does not show that 
there is functional loss due to pain to warrant a rating in 
excess of 40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Therefore, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's low back 
disability.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  Schafrath.  The Board notes that the 
veteran is currently receiving the maximum rating allowed 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 and 
5295.  

Under DC 5285 (as in effect prior to September 26, 2003), 
when evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 

Under 38 C.F.R. § 4.71a, 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  

Under 38 C.F.R. § 4.71a, DC 5289 (as in effect prior to 
September 26, 2003), a 50 percent rating is warranted for 
unfavorable ankylosis of the lumbar spine.  

In this case, there is no competent evidence to show that the 
veteran has a fracture of the vertebra resulting in no cord 
involvement and abnormal mobility requiring neck brace (jury 
mast), or ankylosis of the lumbar spine.  Accordingly, the 
Board finds that a rating in excess of 40 percent is not 
warranted under DC's 5285, 5286 or 5289.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time, DC 
5293 was changed to DC 5243, and DC 5295 was changed to 5237.  

Under DC 5293 (as in effect September 23, 2002), a 60 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is essentially unchanged 
from DC 5293 (as in effect September 23, 2002), and provides 
that a 60 percent rating is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. ....

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

The only recorded ranges of motion for the low back are 
contained in the May 2003 and August 2004 VA examination 
reports, which show that the veteran had no less than had 
active flexion to 50 degrees.  In addition, there is no 
evidence of ankylosis of the spine, or that forward flexion 
of the thoracolumbar spine is 30 degrees or less.  
Furthermore, the evidence does not show that the veteran has 
associated neurological abnormalities.  See General Rating 
Formula, Note 2.  Finally, with regard to DC 5243, there is 
no evidence of incapacitating episodes within the meaning of 
the regulation, see Diagnostic Code 5243, Note 1, and the 
evidence is insufficient to show that the veteran has 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during any 12 
month period.  See also August 2004 VA examination report 
(noting there was no loss of function, and no incapacitating 
episodes in the past year).  Therefore, the evidence is 
insufficient to show that his disability was productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Accordingly, the criteria 
for a rating in excess of 40 percent have not been met under 
DC 5293 (as in effect September 23, 2002), the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.     

D.  Hearing Loss

In August 2000, the RO granted service connection for hearing 
loss, evaluated as noncompensable (0 percent disabling).  
There was no appeal, and the RO' decision became final.  See 
38 U.S.C.A. § 7105(c).  In February 2001, the veteran filed 
his claim for an increased rating.  In November 2001, the RO 
denied the claim.  The veteran has appealed.  

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA audiological examination report, dated in May 2001, 
notes that the veteran reported having a ten-year history of 
hearing symptoms.  The report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
15
10
LEFT
N/A
20
25
25
15

These results show an average decibel loss of 15 in the right 
ear and 21.2 in the left ear.  Speech recognition ability was 
100 percent, bilaterally.  

A VA audiological examination report, dated in July 2002, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
20
20
LEFT
N/A
15
25
20
30

These results show an average decibel loss of 18.8 in the 
right ear and 22.5 in the left ear.  Speech recognition 
ability was 100 percent, bilaterally.  

A VA audiological examination report, dated in August 2004, 
shows that the veteran complained of an inability to hear 
soft sounds.  The report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
30
20
LEFT
N/A
30
40
30
30

These results show an average decibel loss of 27.5 in the 
right ear and 32.5 in the left ear.  Speech recognition 
ability was 100 percent, bilaterally.  See also August 2004 
audiological report from San Juan de Dio Educational 
Foundation.  

All of the aforementioned test results show that the 
veteran's hearing in the left ear is consistent with level I 
hearing, and the right ear is consistent with level I 
hearing.  See 38 C.F.R. § 4.85.  As such, a compensable 
rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.

E.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in 
August 2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims for increased ratings.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  The RO also 
explained to him how the effective dates for his increased 
ratings were determined.  See VA Rating Decisions dated in 
July 2003 and January 2005 and Supplemental Statement of the 
Case dated in January 2005.  See Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain, and to 
complete authorizations (VA Forms 21-4138 and 21-4142) for 
all evidence that he desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the disorders on appeal.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to May 29, 2003, a rating in excess of 50 percent for 
panic disorder with agoraphobia is denied.  

As of May 29, 2003, a rating in excess of 70 percent for 
panic disorder with agoraphobia is denied.  

A rating in excess of 30 percent for lichen simplex chronicus 
is denied.  

Prior to May 29, 2003, a rating in excess of 20 percent 
discospondylosis with sacroiliac arthritis, is denied.  

As of May 29, 2003, a rating in excess of 40 percent for 
discospondylosis with sacroiliac arthritis is denied.  

A compensable rating for service-connected hearing loss is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


